Citation Nr: 0736727	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-21 935	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied entitlement to service connection for 
bilateral hearing loss.  

In September 2005, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of his testimony is associated with the 
claims file.

The case was remanded to the RO by the Board in April 2006 
for additional development and adjudicative action.  A 
November 2006 rating decision granted service connection for 
hearing loss of the right ear.  Therefore, the only remaining 
issue in appellate status is entitlement to service 
connection for hearing loss of the left ear.  

In a May 2007 decision, the Board denied service connection 
for hearing loss of the left ear.  However, additional 
evidence pertinent to the veteran's claim was timely received 
at the Appeals Management Center (AMC) in April 2007, with a 
waiver of review by the Agency of Original Jurisdiction, 
which evidence was not submitted to the Board prior to its 
decision.  As such, in October 2007, a Deputy Vice Chairman 
of the Board ordered reconsideration of the Board's May 2007 
decision.  See 38 U.S.C.A. § 7103(b) (West 2002).  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

As noted above, additional evidence pertinent to the 
veteran's claim of service connection for left ear hearing 
loss was timely received at the AMC before the May 2007 
decision was promulgated; however, the May 2007 decision was 
promulgated without knowledge of the AMC's receipt of the 
additional evidence.  This new evidence must be considered in 
conjunction with the veteran's claim to avoid a denial of due 
process under the law.  

Accordingly, the May 1, 2007 Board decision addressing the 
issue of service connection for left ear hearing loss is 
vacated.






	                        
____________________________________________
	RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals


